DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 1, line 3, “a multi-turn magnetic sensor” should be changed to --- a multi-turn magnetic sensor ---. 

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claim 2, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer et al. (US Pub. 2019/0195613; hereinafter “Zimmer”).
          Regarding claim 2, Zimmer discloses a system (200 in Fig. 2) for decoding a turn count of a multi-turn magnetic sensor (see [0003]), the system comprising:         a multi-turn magnetic sensor (a multi-turn counter -MTC sensor 220, in Fig. 2) comprising a magnetoresistive track (a multi-turn counter element 100B in Fig. 1B comprises a plurality straight segments of the magnetic strip; or a multi-turn counter element 310 in Fig. 4 comprises a spiral-shaped magnetic strip that includes a three strip turn open loop magnetic strip, the magnetic strip having a magnetoresistive material e.g., nickel-iron, see [0051]), the multi-turn magnetic sensor configured to store a turn count (340 in Fig. 3 and see [0054]); and        a decoder circuit (a combination of 320, 330, 350 in Fig. 3) coupled to the magnetoresistive track (see Figs. 3-4), the decoder circuit comprising circuitry configured to couple to nodes of the magnetoresistive track (voltage taps at nodes of the magnetic strip V1-V6, see Figs. 1B and 4 and [0017, 28, 31, and 58]), measure signals associated with voltages (V1-V6) of at least some of the nodes using a successive approximation readout technique, and see at least in [0004-5, 14, 47-48]).
          Regarding claim 11, Zimmer discloses the system of claim 2, wherein the decoder circuit comprises: a multiplexer configured to select a node from among the nodes of the magnetoresistive track; an analog-to-digital converter having an input coupled to an output of the multiplexer; and a decoder logic circuit having an input coupled to an output of the analog-to-digital converter, the decoder logic configured to determine the turn count (see Fig. 7).

6.      Claims 2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (US Pub. 2017/0261345; hereinafter “Schmitt”).
          Regarding claim 2, Schmitt discloses a system (a multiturn counter system 800 in Fig. 8) for decoding a turn count of a multi-turn magnetic sensor (see abstract), the system comprising:         a multi-turn magnetic sensor (100 in Fig. 1, 300 in Fig. 3, or 400 in Fig. 4) comprising a magnetoresistive track (a magnetic strip 101 can be a giant magnetoresistance track, see Figs. 1-4 and [0056]), the multi-turn magnetic sensor configured to store a turn count (see [0005]); and        a decoder circuit (a combination of 817 and 823) coupled to the magnetoresistive track (101), the decoder circuit comprising circuitry configured to couple to nodes of the magnetoresistive track (connection nodes such as 401a, 401b, see Figs. 3-4 and [0076]), measure signals associated with voltages of at least some of the nodes using a successive approximation readout technique, and determine the turn count based at least in part on the measured signals (see at least in [0050, 0052 and 0080]).
7.      Claims 2, 6-9, 12-14 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattheis (US Pub. 2018/0372510; hereinafter “Mattheis”).
          Regarding claim 2 and similarly claim 20, taking claim 2 as an example, Mattheis discloses a system (1 in Fig. 2) for decoding a turn count of a multi-turn magnetic sensor (see abstract), the system comprising:         a multi-turn magnetic sensor (a multi-turn counter -MTC sensor 220, in Fig. 2) comprising a magnetoresistive track (a revolution sensor 2, in Fig. 2-6), the multi-turn magnetic sensor configured to store a turn count (see [0068]); and        a decoder circuit (a combination of 320, 330, 350 in Fig. 3) coupled to the magnetoresistive track (6, in Fig. 1), the decoder circuit comprising circuitry configured to couple to nodes of the magnetoresistive track (31, 32, 33 and 34 in Figs. 2-4; and “multiply-wound loops which are formed by a GMR (giant magnetoresistive)” in claim 1), measure signals associated with voltages of at least some of the nodes using a successive approximation readout technique, and determine the turn count based at least in part on the measured signals (see at least in [0048] and claims 1-2).
          Regarding claim 6, Mattheis discloses the system of claim 2, wherein the decoder circuit is configured to determine a most significant bit of the turn count in a first iteration of the successive approximation readout technique to determine the most significant bit of the turn count prior to determining other bits of the turn count (see [0132]).
          Regarding claim 7, Mattheis discloses the system of claim 2, wherein each bit of the turn count is determined based at least partly on a respective iteration of the successive approximation readout technique (see at least in [0132]).
Regarding claims 8, 18 and 21, Mattheis discloses the system of claim 2, wherein the turn count is a quarter turn count (see at least in [0018]).
          Regarding claim 9, Mattheis discloses the system of claim 2, wherein the turn count is a half turn count (see [0048]).
          Regarding claim 12, Mattheis discloses the system of claim 2, further comprising an angle sensor (3, in Fig. 1), wherein the decoder circuit is included in a processing circuit, and wherein the processing circuit is configured to generate position data based at least in part on the turn count and an output of the angle sensor (see Fig. 1).
          Regarding claim 13, Mattheis discloses the system of claim 2, wherein the multi-turn magnetic sensor comprises a domain wall generator coupled to the magnetoresistive track (see abstract).          Regarding claim 14, Mattheis discloses the system of claim 2, wherein the magnetoresistive track is laid out in a shape of a spiral, and the nodes are at corners of the spiral (see abstract and Figs. 2-6).

Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.     Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Richard (US. Pub. 2018/0216965; hereinafter “Richard”).Regarding claim 10, Schmitt discloses the system of claim 2, except for specifying that wherein the multi-turn magnetic sensor is configurable into a state representing 40 full turns.
         Richard discloses a magnetic multi-turn sensor (100, in Figs. 1-2) configurable into a state representing 40 full turns [0082].
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the multi-turn sensor of Schmitt by having a state presenting 40 full turns as taught by Richard, in order to meet the system design and specification requirement.

Allowable Subject Matter
11.      Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.      Claims 15-19 are allowed over the prior arts of record.
         The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 15, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A method of decoding a turn count of a multi-turn magnetic sensor that comprises a magnetoresistive track, the method comprising: …selecting a next node of the magnetoresistive track based at least in part on the signals associated with the voltages of the first nodes; measuring a signal associated with a voltage of next node of the magnetoresistive track; and decoding a turn count of the multi-turn magnetic sensor based at the signals associated with the 
            As to claim(s) 16-19, the claims are allowed as they further limit allowed claim 15.


Prior Art of Record
13.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Marshall (U.S Pub. 2018/0209819)     Rotary Encoder

Conclusion
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/30/2021